ERSRIC O,

EN A
¡Se vo

CONTRATO N? 002-2018-MINAGRI-DVDIAR

P ER Ú INSGI) Agencia de Promoción
de Economía y Finanzas dela Inversión Privada

“Decenio de la Igualdad de oportunidades para mujeres y hombres”
“Año del Diálogo y la Reconciliación Nacional”

CONTRATO DE INVERSIÓN
CELEBRADO CON DESARROLLO FRUTICOLA SUDAMERICANA S.A.C.

Conste por el presente documento el Contrato de Inversión que celebran de una parte
el Ministerio de Agricultura y Riego, representado por el Viceministro de Desarrollo e
Infraestructura Agraria y Riego, señor Pablo Edgar Aranibar Osorio, designado mediante
Resolución Suprema N” 006-2018-MINAGRI, publicada en el Diario Oficial El Peruano con
fecha 03 de mayo de 2018, con domicilio en Av. La Universidad N? 200, distrito de La Molina,
provincia y departamento de Lima, Perú; y la Agencia de Promoción de la Inversión Privada -
PROINVERSIÓN, representada por el Director de la Dirección de Servicios al Inversionista,
señor César Martín Peñaranda Luna, designado por Resolución de la Dirección Ejecutiva N?
173-2017, de fecha 29 de agosto de 2017 y en virtud a las facultades delegadas mediante
Resolución de la Dirección Ejecutiva N* 251-2017, de fecha 29 de diciembre de 2017, con
domicilio en Av. Enrique Canaval Moreyra N* 150, Piso 9, distrito de San Isidro, provincia y
departamento de Lima, Perú; ambos en representación del Estado Peruano y a quienes en
adelante se les denominará el “ESTADO”; y de la otra parte DESARROLLO FRUTICOLA
SUDAMERICANA S.A.C., identificada con R.U.C. N* 20602137555, con domicilio en Av. Santa
Cruz N* 888, distrito de Miraflores, provincia y departamento de Lima, Perú, representada por
su Apoderado señor Alessandro Bruno Mussio Gonzalez, de nacionalidad peruana, identificado
con Documento Nacional de Identidad N' 44908772, según poder que obra en el expediente, a
quien en adelante se le denominará el “INVERSIONISTA”, en los términos y condiciones
siguientes:

CLÁUSULA PRIMERA.- Mediante escrito de fecha 02 de octubre de 2017, el
INVERSIONISTA ha solicitado la suscripción del Contrato de Inversión a que se refiere el
Decreto Legislativo N* 973, para acogerse al beneficio previsto en la referida norma, en
relación con las inversiones que realizará para el desarrollo del Proyecto denominado
“Plantaciones de Uva — Fundo Fátima”, en adelante referido como el PROYECTO.

CLÁUSULA SEGUNDA.- En concordancia con lo dispuesto por el Decreto Legislativo
N? 973, el INVERSIONISTA se compromete a ejecutar inversiones, por un monto de
US$ 8 056 467,00 (Ocho Millones Cincuenta y Seis Mil Cuatrocientos Sesenta y Siete y 00/100
Dólares de los Estados Unidos de América), en un plazo de dos (02) años, tres (03) meses y
veintinueve (29) días, contado desde el 02 de octubre de 2017, fecha de la solicitud de
suscripción del presente Contrato de Inversión, de conformidad con lo establecido en el
Numeral 7.3 del Artículo 7” del Decreto Legislativo N* 973, modificado por el Artículo 4* de la
Ley N* 30056.

La inversión antes citada se desarrollará en las siguientes etapas:

a) La inversión de la Etapa 1 asciende a US$ 2 630 839,00 (Dos Millones Seiscientos
Treinta Mil Ochocientos Treinta y Nueve y 00/100 Dólares de los Estados Unidos de
América) y se desarrollará desde el 02 de octubre de 2017 hasta el 31 de enero de
2019.
ca

REA PERÚ Mihisterio Agencia de Promoci

de Economía y Finanzas dela Inversión Privada:

“Decenio de la Igualdad de oportunidades para mujeres y hombres”
“Año del Diálogo y la Reconciliación Nacional”

b) La inversión de la Etapa 2 asciende a US$ 5 425 628,00 (Cinco Millones Cuatrocientos
Veinticinco Mil Seiscientos Veintiocho y 00/100 Dólares de los Estados Unidos de
América) y se desarrollará desde el 01 de enero de 2018 hasta el 31 de enero de 2020.

Las inversiones referidas en los párrafos anteriores se ejecutarán tomando como
referencia el Cronograma de Ejecución de Inversiones que como Anexo | forma parte del
presente Contrato y que comprende las obras, labores, adquisiciones, etc., para la puesta en
marcha o inicio del PROYECTO.

CLÁUSULA TERCERA.- El INVERSIONISTA podrá solicitar se ajuste el monto de la
inversión comprometida, así como el plazo de ejecución del compromiso de inversión a efectos
de compensar los imprevistos y economías en la ejecución del PROYECTO. El ajuste en el
monto de inversión comprometida y/o en el plazo de ejecución del compromiso de inversión
será aprobado mediante la suscripción de una adenda modificatoria al presente Contrato.

CLÁUSULA CUARTA.- El control del Cronograma de Ejecución de Inversiones será
efectuado por la Dirección General Agrícola del Ministerio de Agricultura y Riego.

CLÁUSULA QUINTA.- Constituye causal de resolución de pleno derecho del presente
Contrato, sin que medie el requisito de comunicación previa, la siguiente:

1. El inicio de las operaciones productivas, según lo definido en el Artículo 5* del
Decreto Legislativo N* 973, antes del cumplimiento del plazo mínimo a que se
refiere el Inciso b) del Numeral 3.2 del Artículo 3? del Decreto Legislativo N* 973.

CLÁUSULA SEXTA.- El incumplimiento del compromiso de inversión y/o de la
culminación del PROYECTO al término del plazo de vigencia del presente Contrato, así como
el acaecimiento de algunas de las causales de resolución de pleno derecho previstas en la
Cláusula Quinta constituirá el goce indebido del Régimen Especial de Recuperación
Anticipada.

CLÁUSULA SÉPTIMA.- Cualquier litigio, controversia o reclamación, relativa a la
interpretación, ejecución o validez del presente Contrato, será resuelta mediante arbitraje de

El arbitraje se llevará a cabo en la ciudad de Lima, mediante la constitución de un
Tribunal Arbitral conformado por tres miembros, de los cuales cada una de las partes nombrará
a uno y los dos árbitros así designados nombrarán al tercer árbitro, Los árbitros quedan
expresamente facultados para determinar la controversia materia del arbitraje.

Si una parte no nombra árbitro dentro de los diez (10) días de recibido el requerimiento
de la parte o partes que soliciten el arbitraje o si dentro de un plazo igualmente de diez (10)
días, contado a partir del nombramiento del último árbitro por las partes, los dos árbitros no
consiguen ponerse de acuerdo sobre el tercer árbitro, la designación del árbitro faltante será
hecha, a petición de cualquiera de las partes por la Cámara de Comercio de Lima.

¿E

Ministerio Agencia de Promoción

de Economía y Finanzas de la Inversión Privada —

“Decenio de la Igualdad de oportunidades para mujeres y hombres”
“Año del Diálogo y la Reconciliación Nacional”

El plazo de duración del proceso arbitral no deberá exceder de sesenta (60) días
hábiles, contado desde la fecha de designación del último árbitro y se regirá por lo dispuesto en
el Decreto Legislativo N* 1071 y/o las normas que lo sustituyan o modifiquen.

Los gastos que se generen por la aplicación de lo pactado en la presente Cláusula
serán sufragados por las partes contratantes en igual medida.

CLÁUSULA OCTAVA.- El INVERSIONISTA señala como su domicilio el indicado en la
introducción del presente contrato, donde se le considerará siempre presente. Los avisos y
notificaciones dirigidas al domicilio indicado se tendrán por bien hechas. Cualquier cambio de
domicilio deberá notificarse por escrito con una anticipación de diez (10) días calendario. Las
comunicaciones o notificaciones que se cursen antes de tomar conocimiento del nuevo
domicilio, surtirán efecto en el domicilio anterior.

En señal de conformidad, las partes suscriben el presente documento en tres (03)
originales de igual contenido, en Lima, a los días del mes de
ben JO O caca del año 2018,

Por el INVERSIONISTA

Alessandro gsio Gonzalez

Por PROINVERSIÓN

César Martín Peñaranda Luna
Director de Servicios al Inversionista
Agencia de Promoción de la Inversión Privada
- PROINVERSIÓN

Se culmina la Eon del ia Contrato, a los MOMIA. an
.. del año 2018.

. días

SE

ls
Els
Í

elevcuado. le

e

ss

"Dedenio de la igualdad de oportunidades para mujeres y hombres". $ , ANEXO I- ETAPA 1

=Año del Diálogo y la Reconciliación Nacional". o
Empresa: DESARROLLO FRUTÍCOLA SUDAMERICANA S.A.C. CRONOGRAMA DE EJECUCIÓN DE INVERSIO

Proyecto: "Plantaciones de Uva'- Fundo Fátima”. z MONEDA -US$

Materiales para trazado de cáminos : 3,719]
Materiales pará sistema de riego tamino.
Materiales para estructura de parróni 203,494]|
Materiales para sistema de riégo campo: 254,238|
Maquinaria y Equipo

Carrétás

Azufradoras

Nebulizadoras

Bienes para Sistema y Provisionamiento de Energía
Materiales Aducción:

Agroquímicos 36,038 22,472
Fertilizantes 16,000 16,000]
Materiales Implementación de Pozos

VICIOS:
Servicio de Instalación de Geomembrana

Sérvicios de uso de patente (royalty) |

3,600]
*:9,1001

Servicios de Asesoría Agrícola: z 3,500]
Sel deEnergía Eléctrica 10,300]

Servicios de Instalación de Equipo de Bombeo pará Pozo. z z l

ICONTRATOS DE CONSTRUCCIÓN Í : ] E
Construcción de álimacenes y de demás obras vinculado a servicios al personal: .6,296|
Const: de salas de filtrado y talleres y 41,670 145,801|.
Construcción de reservorios 31,799 55,814]
'Nivefación fina y E ó z Ñ 107,226|:':.-:93,750| :97,500|

924,183)

ONES . .

97,500] 197,500] 97,500] 97,500] 97,500| 97,500] 97,500| .: 1,025,048]
16,000 29,000] 29,000| 29,000] 29,000] 29,000] 29,000/ . ”_ 334,000

Ú 3,600| 3/600/: : *. 3,600] 3,600] 3,600] 3,600| 3,600] 54,000]
Y -6,500| 19,500] 19,500] 19,500] _. 19,500] 19,500] 19,500] ..”. 203,100]

0 123,600] 149,600) 149,600] 149,600| 149,600; 149,600| 149,600| . 4,830,092|

¡sterio

de Economía y Finanzas

"Decenio de la Igualdad de oportunidades pará mujeres y hombres”
- "Año del Diálogo y la Reconelliación Nacional"

Empresa: DESARROLLO FRUTÍCOLA SUDAMERICANA S.A.C.
Proyecto: "Plantaciones de Uva - Fundo Fátima"

| 01/03/2018. | feb-38: | mar38 | abris] moy38 -] junais | juas] agos ||: sep-18

DESCRIPCIÓN
ETAPA 2 -130 hectáreas: Uva
¡BIENES INTERMEDIOS Y BIENES DE CAPITAL: z
Materiales para trazado de caminos e 1,7191
Materiales pará sistema de riego camino - Ñ 63,332|
Matertales para estructura de parrón , 482,203 194,933 313,899| 11,173|
Materiales para sistema de riego campo E Y 254,238 84,746| 85,650| 57,241
Maquinaria y Equipo -195,000|
Carretas 3,000] 9,000]
Azufradorás 20,000]
- Nebulizadoras - | 48,000]
Materiales Aducción - - | -47,000|
Agroquímicos z 22,172| 20,459 97,500] 97,500 20,459] 97,500] :97,500| 97,500] 27,500|
Fertilizantes 16,000] 16,000] 16,000 16,000] 16,000] 16,000] -16,000| 29,000; 29,000]
Materjales Implementación de Pozos 75,000] *. ..75,000| z 4
ISERVICIOS —-- Z z -
Servicio de Instalación de Sistema de Conducción de Uva 18,750| 40,000; 30,000]
Servicio de Instalación de Equipos Electrónicos . 39,568] 92,325 Ñ
Servicios de Topografía 3,125] 1,250]
Servicios de Instalación de Equipo de Bombeo para Pozo . 20,000|
Servicios de Asesoría Agrícola _ 7 3,600 3,600 3,600 "3,600 .
Servicios de Energía Eléctrica 4 - 10,000) 9,100] 10,000 . - 10,000] 9,100] 9,100| 10,400
[CONTRATOS DE CONSTRUCCIÓN
Nivelación fina y gruesa de terreno para instalación del sistertia de riego 98,780] 107,226]. 93,750|
Monto de inversión total - Etapa 2 873,237 619,614] 354,367 496,421| 86,459 225,100] 126,200| 139,200| 140,500

Montos nó incluyen .G.V

ANEXO |- ETAPA 2

CRONOGRAMA DE EJECUCIÓN DE INVERSIONES

MONEDA - US$

[_octss]_nowis

» 97,500] 97,500) 97,500] 97,500 36,038 33,261] 22172 20,459| 97,500| 97,500| 97,500]

29,000 Z 16,000] 16,000] 29,000
h. f :

0

3,600 3,600| : :

10;400| 19,500|
T : 4

Eos -

- : mo z
¡2000 50059200] 157500 65058] 59301 Aba]: 955] 58000] 13580]

<< IU sepita | oceio | novas] dicta [33/01/2020 [votar] *

